975 F.2d 663
Rosito ASUNCION, as Special Administrator of the Estate ofEdilberto Asuncion, Plaintiff-Appellant,v.ALLSTATE INSURANCE COMPANY, an Illinois Company, Defendant-Appellee.
No. 91-16247.
United States Court of Appeals,Ninth Circuit.
Argued Sept. 14, 1992.Submitted Sept. 14, 1992.Decided Sept. 17, 1992.

1
Thomas Kaster, Honolulu, Hawaii, for plaintiff-appellant.


2
Richard Miller, McCorriston, Miho & Miller, Honolulu, Hawaii, for defendant-appellee.


3
Appeal from the United States District Court for the District of Hawaii.


4
Before:  ALARCON and HALL, Circuit Judges, and DWYER, District Judge.*


5
Rosito Asuncion, special administrator of the estate of Edilberto Asuncion, appeals the district court's grant of summary judgment in favor of Allstate Insurance Company.   We review de novo both a district court's interpretation of state law and a grant of summary judgment.  Nevada Power Co. v. Monsanto Co., 955 F.2d 1304, 1306 (9th Cir.1992).   For the reasons given by the district court,1 see Asuncion v. Allstate Ins. Co., 776 F.Supp. 1432 (D.Haw.1991), the judgment is


6
AFFIRMED.



*
 The Honorable William L. Dwyer, United States District Judge for the Western District of Washington, sitting by designation


1
 Although the district court cited Icban v. State Farm, MVI-89-61 (September 28, 1990), aff'd, Circuit Court CV No. 90-3400-10 (May 14, 1991), as awaiting decision by the Hawaii Supreme Court, we have determined that no appeal to the state supreme court was pursued in that case